IN THE SUPREME COURT OF IOWA
                              No. 08–0051

                         Filed August 20, 2010


STATE OF IOWA,

      Appellee,

vs.

JODY NOLAN MCCULLAH,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Eliza Ovrom,

Judge.



      On further review, defendant contends the district court and court

of appeals erroneously construed Iowa Code section 708.3B. DECISION

OF COURT OF APPEALS VACATED IN PART; DISTRICT COURT

JUDGMENT AFFIRMED IN PART AND REVERSED IN PART.


      Mark C. Smith, State Appellate Defender, and Jason B. Shaw and

Thomas J. Gaul, Assistant Appellate Defenders, for appellant, and Jody

McCullah, Fort Madison, pro se.



      Thomas J. Miller, Attorney General, Thomas S. Tauber, Assistant

Attorney General, John Sarcone, County Attorney, and Jeffrey Noble,

Assistant County Attorney, for appellee.
                                       2
HECHT, Justice.
      In a fight that began when a Polk County jail inmate attacked one

officer and was subdued by several others, the inmate and the officers

were left bloodied and injured.     The inmate was charged with and

convicted of four counts of inmate assault in violation of Iowa Code

section 708.3B (2005). We are asked to determine whether a violation of

section 708.3B requires that, as a result of an assault or other specified

act by an inmate, a jail employee come into contact with blood, seminal

fluid, urine, or feces of an inmate.       Because we conclude a conviction

under the statute may only arise if an employee comes into contact with

such bodily substances not his or her own, but not necessarily those of

the inmate, we affirm three of the convictions and reverse one.

      I. Background Facts and Proceedings.

      On April 20, 2007, Jody McCullah was an inmate at the Polk

County jail.    He was out of his cell, purportedly for a medical

examination on the second floor of the facility. Officer Harper, working
in the second floor control room, directed McCullah to the medical unit

and turned her back to him. McCullah snuck up behind Officer Harper,

struck her on the side of her head with a closed fist, and began pushing

buttons on the control panel.

      Officer Rodish entered the area soon after and saw Officer Harper

struggling with McCullah. After calling for help, Officer Rodish sprayed

McCullah with pepper spray. McCullah resisted, and eventually Officer

Rodish wrestled him to the floor. At some point during the fight, Officer

Rodish cut his scalp, which bled profusely.

      Deputies Bracelin, Purscell, and Vandepol responded to the call for

help and became involved in the altercation.         The fight ended when
                                    3

Deputy Vandepol used a TASER on McCullah, and the officers were able

to handcuff him.

      All six people involved in the fight received medical assistance, and

their injuries were photographed. Officer Harper had a large bruise on

her forehead and blood on her lip and chin, although she did not have

any bleeding wounds of her own.         Officer Rodish had a significant

amount of blood in his hair and on his shirt. He suffered one laceration

on his scalp, which bled extensively and required five staples to close.

Although Deputy Purscell sustained no bleeding wounds, he had blood

on his arms, in his eye, and on his uniform when the melee ended.

Deputy Bracelin had a small amount of blood on his hand, but he

sustained no bruises or cuts himself. Deputy Vandepol was not injured

and did not come into contact with blood.      McCullah incurred several

bleeding wounds on his face during the struggle.

      McCullah was charged with one count of escape and four counts of

inmate assault in violation of Iowa Code section 708.3B.          At trial,

McCullah moved for a judgment of acquittal contending the evidence was

insufficient to establish he was the source of the blood the jail employees

came into contact with. The district court concluded that a conviction

under section 708.3B does not depend upon proof that the employees

came into contact with the defendant’s blood, as blood from any source

would suffice. McCullah was convicted on all five counts. On appeal,

McCullah asserted the district court misconstrued the statute as

permitting a conviction without proof that the employees were exposed to

McCullah’s blood in the altercation and further claimed he was denied

his right to self-representation.    The court of appeals affirmed his
                                           4

convictions. We granted his application for further review to address the

construction of section 708.3B. 1

       II. Scope of Review.

       We review sufficiency-of-the-evidence challenges for the correction

of errors at law. State v. Jorgensen, 758 N.W.2d 830, 834 (Iowa 2008).

We will uphold a trial court’s denial of a motion for judgment of acquittal

if the record contains substantial evidence supporting the defendant’s

conviction.     State v. Westeen, 591 N.W.2d 203, 206 (Iowa 1999).

Substantial evidence is evidence that “would convince a rational trier of

fact the defendant is guilty beyond a reasonable doubt.” Jorgensen, 758
N.W.2d at 834. “The evidence must at least raise a fair inference of guilt

as to each essential element of the crime.” State v. Casady, 491 N.W.2d
782, 787 (Iowa 1992).              “Evidence which merely raises suspicion,

speculation, or conjecture is insufficient.” Id.

       To the extent that McCullah’s insufficiency claim involves the

district court’s construction of Iowa Code section 708.3B, our review is

also for errors at law.      State v. Anderson, 782 N.W.2d 155, 157 (Iowa

2010).

       III. Discussion.

       The evidence produced at trial established that all four jail

employees came into contact with blood as they attempted to subdue

McCullah.       The source of the blood is unclear, however, as both

McCullah and Officer Rodish sustained bleeding wounds in the process.

McCullah argues that section 708.3B is violated only if a jail employee

comes    into    contact    with    the   defendant’s     blood    or   other bodily

substances. Because the State did not prove the blood on the employees

       1The court of appeals’ disposition of the self-representation issue raised by the
defendant and not addressed in this opinion stands as the final decision in this appeal.
                                     5

was his, McCullah contends his motion for judgment for acquittal should

have been granted.

      We begin, of course, by reading the statute.

             A person who, while confined in a jail . . . commits any
      of the following acts commits a class “D” felony:
            1. An assault, as defined under section 708.1, upon
      an employee of the jail . . . which results in the employee’s
      contact with blood, seminal fluid, urine, or feces.
             2. An act which is intended to cause pain or injury or
      be insulting or offensive and which results in blood, seminal
      fluid, urine, or feces being cast or expelled upon an employee
      of the jail . . . .

Iowa Code § 708.3B. Although section 708.3B does not explicitly specify

a source of the bodily substances, McCullah argues the statute implies

that a conviction may be sustained only by proof that the inmate

committing the assault was the source of the blood, seminal fluid, urine,

or feces with which the employee came into contact. He contends the

harm the legislature intended to address involves the employee’s risk of

becoming infected with a disease as a result of exposure to the bodily

fluids of an inmate.

      The State, however, asserts the statute is not ambiguous and the

intent of the legislature is clear from the words used. Because “blood,

seminal fluid, urine, or feces” is not modified, the State asserts the

statute plainly does not require that the inmate be the source of the

bodily substances.     Indeed, as the source is not specified in section

708.3B, the State asserts a conviction can be sustained even by proof of

a jail employee’s exposure to his or her own bodily substances.

Accordingly, the State contends the statute is unambiguous, and this is

no occasion for the application of our rules of statutory construction.

      If, as the State contends, the statute is unambiguous, we will not

engage in statutory construction. Carolan v. Hill, 553 N.W.2d 882, 887
                                        6

(Iowa 1996). A statute is not ambiguous unless “reasonable minds could

differ or be uncertain as to the meaning of the statute.” Id. Ambiguity

arises in two ways—either from the meaning of specific words or “from

the general scope and meaning of the statute when all of its provisions

are examined.” Id.

      We conclude that the lack of a modifier describing “blood, seminal

fluid, urine, or feces” creates an ambiguity about which reasonable

minds could differ. When we consider the statute as a whole, we believe

reasonable minds could be uncertain as to whether the statute limits the

universe of potential sources of the blood or other bodily substances to

which a jail employee is exposed. Reasonable minds could disagree as to

whether the lack of modifier for “blood, seminal fluid, urine, or feces”

requires that the employee come into contact with the inmate’s bodily

substances,   any    third   party’s   bodily    substances,   or   any   bodily

substances including his or her own.            Accordingly, we will apply our

principles of statutory construction.

      To ascertain the legislature’s intent, we will assess “the statute in

its entirety, not just isolated words or phrases,” and we will seek to

interpret it so that no part of it is rendered redundant or irrelevant.

State v. Gonzalez, 718 N.W.2d 304, 308 (Iowa 2006). We strive for “a

reasonable interpretation that best achieves the statute’s purpose and

avoids absurd results.”      Id.   Additionally, we will “strictly construe

criminal statutes” and resolve doubts in favor of the accused. Id.

      Legislative intent is ascertained not only from the language used

but also from “the statute’s ‘subject matter, the object sought to be

accomplished, the purpose to be served, underlying policies, remedies

provided, and the consequences of the various interpretations.’ ” Cox v.
                                          7

State, 686 N.W.2d 209, 213 (Iowa 2004) (quoting State v. Albrecht, 657
N.W.2d 474, 479 (Iowa 2003)).

       McCullah argues that an “inmate who gives a jailer a bloody nose

is not guilty of inmate assault, but rather of assault causing bodily

injury.”   To be sure, at the time the legislature enacted the inmate

assault statute, chapter 708 already prohibited assault in various forms,

including assault with intent to inflict serious injury (section 708.2(1)

(1997)), assault causing bodily injury (section 708.2(2) (1997)), and

assault against a peace officer both with and without the intent to inflict

a serious injury (section 708.3A(1) and (4) (1997)). These statutes do not

require the presence of or contact with bodily substances as a result of

the assaultive conduct.         Because these statutes conceivably already

encompass a wide, if not exhaustive, range of assaults by inmates on jail

or prison employees, by enacting the inmate assault statute the

legislature must have intended to address some additional harm that

arises because of the employee’s exposure to certain bodily substances.

       Among the obvious harms to be addressed by the enactment of

section 708.3B are the risk of exposure to blood-borne diseases that

arises when a person comes into contact with another person’s bodily

fluids 2 and the humiliating and degrading nature of coming into contact




       2In fact, the prosecution contended the danger addressed by the statute was the

risk of exposure to disease. In the State’s closing argument, the assistant county
attorney argued:
               What happened at Joe Purscell’s house that night when his wife
       wants a kiss goodnight or Brandon Bracelin’s child wants a peck on the
       lips before he goes to sleep? Don’t you think those men have to hesitate
       for just a minute? Don’t you think they have to be wondering, What is
       coursing through my veins? What poison was I exposed to as a result of
       this man’s actions? Should they have to deal with those doubts? Should
       they have to deal with that wonder?
                                           8

with other bodily substances. 3 With these purposes in mind, we believe

one construction becomes more reasonable than the others.

       McCullah contends that the risk of exposure to blood-borne

diseases is greatest when a jail employee is exposed to the bodily fluids of

an inmate. However, as the State points out, inmates are not the only

people who may be infected with diseases such as hepatitis or HIV.

Rather, the risk of exposure to disease arises when a person is exposed

to anyone else’s bodily fluids, and not when an employee is exposed to

his or her own bodily fluids.          Accordingly, to fully address the harms

sought to be remedied and to avoid absurd results, we conclude a

conviction under section 708.3B requires proof beyond a reasonable

doubt that an employee came into contact with another person’s blood,

seminal fluid, urine, or feces as a result of an assault by an inmate.

       The State concedes that if we construe section 708.3B to require

the employee come into contact with blood or bodily substances not his

or her own, then McCullah’s conviction for inmate assault against Officer

Rodish should be reversed.          We agree.      The evidence established that



       3Although   our legislature has provided no statement of intent in the legislative
history of this statute, the legislatures in other states have provided some insight into
their motivation when they have enacted similar statutes. For example, the New York
State Assembly explained its reasoning when it enacted Penal Law section 240.32,
aggravated harassment of an employee by an inmate.
                Within the past decade, there have been over 200 reported cases
       of inmates in state correctional facilities throwing, tossing or expelling
       excrement, urine, blood or other bodily fluids at correctional officers. In
       addition to the vile and degrading nature of such conduct, the possibility
       for the transmission of diseases makes this conduct potentially a health
       risk for correctional officers, employees of the division of parole and
       employees of the office of mental health located within a correctional
       facility. While administrative and disciplinary remedies are available for
       inmates who engage in this type of conduct, these remedies have not
       been effective in curbing this behavior.
N.Y. Penal Law § 240.32 Legislative Memorandum (McKinney 2008).
                                    9

Officer Rodish was covered in blood, but also that he suffered a wound to

the head that bled profusely. Although McCullah had cuts to his face,

the evidence did not establish that he was the source of any of the blood

on Officer Rodish. A conclusion that Officer Rodish came into contact

with blood other than his own would, on this record, be based on mere

speculation or conjecture. As a conviction cannot be supported by mere

speculation or conjecture, see Casady, 491 N.W.2d at 787, we reverse

McCullah’s conviction for inmate assault against Officer Rodish.

      However, we affirm McCullah’s other three convictions for inmate

assault. The evidence presented at trial established that Officer Harper

and Deputies Purscell and Bracelin came into contact with blood during

the altercation but did not suffer bleeding wounds of their own. Whether

the blood they were exposed to came from McCullah or Rodish does not

matter—it was not their own. Accordingly, we conclude the district court

properly denied McCullah’s motion for judgment of acquittal for the

inmate assaults against Harper, Purscell, and Bracelin.

      IV. Conclusion.

      We conclude a conviction under Iowa Code section 708.3B may be

sustained only upon proof that an employee came into contact with

blood, seminal fluid, urine, or feces of someone else.        We affirm

McCullah’s convictions for inmate assault against Officer Harper and

Deputies Bracelin and Purscell, but we reverse his conviction for inmate

assault against Officer Rodish.

      DECISION OF COURT OF APPEALS VACATED IN PART;

DISTRICT COURT JUDGMENT AFFIRMED IN PART AND REVERSED

IN PART.